Case 2:20-cv-01683-WSS-MPK Document 15 Filed 01/04/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ANTOINE LAMONT CULMER,
Plaintiff, Civil Action No. 2:20-cv-1683
V. Hon. Maureen P. Kelly
Hon. William S. Stickman IV

WARNER BROS. RECORDS INC. and
_ ATLANTIC RECORDS,

Defendant.

 

 

ORDER OF COURT

Pro se Plaintiff Antoine Lamont Culmer, who is incarcerated at Pennsylvania State
Correctional Institution — Greene, brought this action to recover unpaid royalties from Warner
Bros. Records Inc. and Atlantic Records. (ECF No. 1). Magistrate Judge Maureen P. Kelly issued
a Report and Recommendation on December 2, 2020, recommending the Court dismiss Plaintiff s
Complaint with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). (ECF No. 10). Plaintiff was
given until December 21, 2020 to file objections. (ECF No. 10). No objections having been filed,
the Court hereby ADOPTS Magistrate Judge Kelly’s Report and Recommendation as the opinion
of the Court.

AND NOW, this ue day of January 2021, IT IS HEREBY ORDERED that Plaintiffs
Complaint is DISMISSED WITH PREJUDICE. The Court further holds that amendment would

be futile as Plaintiff's allegations are fanciful and delusional.! See In re Burlington Coat Factory

 

'“An amendment is futile if it merely restates the same facts as the original complaint in different
terms, reasserts a claim on which the court previously ruled, fails to state a legal theory, or could
not withstand a motion to dismiss.” 3 Moore's Federal Practice — Civil § 15.15[4] (2019).

1
Case 2:20-cv-01683-WSS-MPK Document 15 Filed 01/04/21 Page 2 of 2

Sec. Litig., 114 F.3d 1410, 1434 (3d Cir.1997) (a court may decide to deny leave to amend for
reasons such as undue delay, bad faith, dilatory motive, prejudice, and futility). There are no facts
upon which the Court could plausibly infer that the alleged deprivation of royalties was committed

by a person acting under the color of state law sufficient to state a claim under 42 U.S.C. § 1983.

BY THE COURT:

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
